Citation Nr: 1426933	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-39 277	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for PTSD.

On February 7, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The instant matter was previously before the Board in April 2011 at which time the Board reopened the Veteran's previously denied claim of service connection for PTSD and remanded the underlying matter for further development and adjudication on the merits.  After the agency of original jurisdiction (AOJ) undertook to complete the requested development, the Veteran's claim was re-adjudicated via an October 2011 supplemental statement of the case (SSOC) and the matter was thereafter returned to the Board.

Also remanded by the Board in April 2011 was the issue of entitlement to service connection for schizophrenia.  In an October 20, 2011, rating decision, the Appeals Management Center (AMC) granted service connection for schizophrenic reaction, paranoid type, evaluated as 50 percent disabling from June 29, 2006.  By way of a November 2013 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective August 28, 2012.  Based on a review of the record currently before the Board, it does not appear that the Veteran disagreed with any aspect of the AMC's decision awarding service connection for schizophrenic reaction, or the RO's decision assigning an increased rating.  Thus, the matter is not before the Board.


FINDING OF FACT

At no time during the current appeal has the Veteran been found to have PTSD based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, as required by 38 C.F.R. § 4.125.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Moreover, the Veteran was informed of the requirements for substantiating a claim of service connection for PTSD via an April 2011 notice letter.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, and lay statements in support of his claim.  In this regard, the Board points out that in its April 2011 action, the AOJ was directed to attempt to obtain verification of the Veteran's alleged stressors.  Although it does not appear as though this was done, as will be discussed in further detail below, the outcome of this claim does not turn on whether the Veteran's alleged stressors indeed occurred, but rather, on whether PTSD has been diagnosed.  Indeed, the VA examiner considered the Veteran's reported in-service stressor and determined that it was sufficient to support a diagnosis of PTSD.  Accordingly, any failure by the AOJ to confirm the Veteran's alleged stressors does not require remand for compliance with the terms of the earlier remand as such action would be superfluous.  

The Board also finds that the medical evidence developed in connection with the Veteran's claims is adequate to rely upon in this case.  The Veteran was afforded a VA examination in connection with his claim of service connection for PTSD.  The examiner reviewed the claims folder and interviewed the Veteran, eliciting the information required to render a diagnosis of PTSD in accordance with the DSM-IV criteria.  The Board finds that the examination report, along with the medical and lay evidence of record, contains sufficient evidence by which to evaluate the Veteran's claim and that the requested opinion is adequate, as it was predicated on a reading of the medical records in the Veteran's claims file and based on the VA examiner's assessment of the evidence as a medical professional.  The Board thus concludes the Veteran was provided with an adequate medical examination and opinion and that the evidence developed on remand also complies with the terms of the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations); Stegall, supra.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  If the Veteran's alleged stressor(s) is not combat related, then generally that stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); see Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

At the outset, the Board notes that there is no evidence that the Veteran engaged in combat, nor has the Veteran alleged that his PTSD stressors are related to combat.  Rather, the Veteran's alleged stressors appear to be that he was lost after being separated from his unit and that he was transported on a "morgue plane."  The Board notes that although the Veteran has indicated that he had service in Vietnam and was evacuated out of Vietnam on a "morgue plane," the evidence of record is in direct conflict with the Veteran's assertion regarding Vietnam service.  A review of the Veteran's STRs shows that the Veteran was stationed in Okinawa, Japan, and was twice evacuated by air from Okinawa to the United States for psychiatric evaluation.  As discussed above, the AOJ attempted to verify the Veteran's Vietnam service and locate the Veteran's personnel records, but the National Personnel Records Center (NPRC) has concluded that either the records did not exist, the NPRC did not have them, or that future efforts to locate such records would be futile.  Also as discussed above, although additional efforts to verify the Veteran's alleged stressors were not undertaken, the failure to do so does not prevent the adjudication of the appeal because this decision turns on whether the Veteran has a current diagnosis of PTSD that conforms with the DSM-IV criteria.  

In this regard, the Board acknowledges that VA treatment records contain diagnoses of, and indicate treatment for, PTSD.  Indeed, VA treatment records show that the Veteran had been admitted to a VA domiciliary and entered a Drug Dependency Treatment Program (DDTP).  Upon discharge from the DDTP in March 2005, the Veteran was given a diagnosis of schizoaffective disorder and probable PTSD.  A March 2006 VA treatment note also recorded an Axis I diagnosis of PTSD and an October 2007 VA mental health services intake summary lists the Veteran's traumatic events as being transported on a morgue plane and getting lost from his unit while in country.  In November 2007, it was indicated that the Veteran had a positive PTSD screen and was receiving ongoing therapy for PTSD.  

In June 2011, however, the Veteran was afforded a VA examination, the purpose of which was, in part, to determine whether in fact that the Veteran suffers from PTSD.  In requesting such development, the Board noted that although the Veteran's VA treatment records contained a diagnostic impression of PTSD rendered by a VA physician, it was not clear that that impression conformed to the DSM-IV criteria; nor was the basis of that impression ascertainable from the records then before the Board.  It was also noted that a March 1997 VA PTSD examination failed to yield a diagnosis of PTSD; rather, the examiner noted an ambiguity in the diagnoses made to that point.  

A review of the June 2011 VA examination report fails to reveal a diagnosis of PTSD.  Notably, the examiner reviewed the record and interviewed the Veteran, eliciting specific information necessary to determine whether in fact the Veteran met the criteria for a diagnosis of PTSD.  In this regard, the Board notes that the examiner considered the Veteran's alleged stressors, as outlined above, and determined that the Veteran's reported in-service stressor was sufficient to support a diagnosis of PTSD.  The examiner, concluded, however, that the Veteran's reported symptoms were insufficient for a diagnosis of PTSD, as defined by the DSM-IV criteria, noting that her conclusion was consistent with a review of the Veteran's treatment records dated since 1997, which indicated paranoid schizophrenia to be the Veteran's primary diagnosis and contained little mention of PTSD-specific symptoms.

In assessing whether the Veteran met the criteria for a diagnosis of PTSD, the examiner recounted the Veteran's alleged trauma, noting that he described his emotional reaction to the event as "feel[ing] like he was dead" and being "terrified."  It was also noted that the Veteran reported having distressing recollections of the trauma weekly and distressing dreams one to two times per month.  However, he denied acting or feeling as if his trauma were recurring and denied having intense psychological distress or physiological reactivity in response to cues of his trauma.  The Veteran also denied putting effort into not thinking about his trauma, efforts to avoid activities, places, or people that reminded him his trauma, and an inability to recall important aspects of his trauma.  While the Veteran endorsed feeling detached or estranged from others most of the time and having a restricted range of affect most days, he denied a markedly diminished interest in activities most days and any sense of foreshortened future.  He also endorsed, without specificity, hypervigilance, but denied problems with irritability.  Regarding his perceived exaggerated startle response, described as hearing "stuff all the time," the examiner stated that that was more reflective of schizophrenia-related auditory hallucinations.  

Comparing these findings with the DSM-IV criteria for a diagnosis of PTSD, it is evident that the Veteran does not meet Criterion C, pertaining to the persistent avoidance of stimuli associated with the trauma, as the DSM-IV requires a showing of three or more indicators, and the Veteran endorsed only two, which two being feeling detached or estranged from others and having a restricted range of affect.  See DSM-IV at 209-11.  Given that the Veteran failed to demonstrate a sufficient number of Criterion C indicators at the time of the June 2011 VA examination, the Board cannot conclude that the evidence of record supports a finding that the Veteran in fact suffers PTSD that conforms to the DSM-IV criteria, as required by regulation, which finding is supported by the VA examiner's conclusion that the Veteran's reported symptoms are not sufficient for a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  

Regarding the previous assessments of PTSD recorded in the VA treatment records, the Board is cognizant of the fact that a diagnosis of PTSD rendered by a mental health professional is presumed to have made in accordance with the DSM-IV.  Cohen, 10 Vet. App. at 140.  However, given that the VA treatment records recording such assessments contain no discussion of the Veteran's symptoms or perceived responses to the alleged trauma, the Board finds that the VA examiner's opinion that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD outweighs any earlier assessment recorded in the VA treatment records, as the VA examination report clearly indicates where evidence sufficient to support a diagnosis was lacking and the examiner's opinion in this regard is based on more than just an interview with the Veteran or on the Veteran's self-reported history.  See id. (stating that while a "PTSD diagnosis by a mental-health professional must be presumed . . . to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor," there clearly exists an exception to his general rule when "evidence shows to the contrary").  Given that the Veteran himself denied having the requisite number of Criterion C indicators, the Board finds that the evidence of record fails to establish that the Veteran has a current diagnosis of PTSD that conforms to the DSM-IV criteria, as required by 38 C.F.R. § 4.125.  

The Board is also aware that in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (discussing when lay evidence is sufficient to establish a diagnosis).  While the Veteran believes that he currently suffers from PTSD, his statements are not considered competent evidence of a diagnosis because PTSD is not the type of disability that a lay person is competent to diagnose PTSD, as a diagnosis of PTSD requires a certain set of symptoms, indicators, and responses that meet a defined set of criteria.  Id.  Further, the objective evidence of record does not support a diagnosis of PTSD and, as stated previously, the Veteran denied having the requisite number of Criterion C indicators to support a diagnosis.

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  Without evidence of a current diagnosis of PTSD, there can be no award of service connection, as there is no current disability as defined by regulation.  See Davidson and Cohen, both supra; 38 C.F.R. § 4.125; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (stating that without "competent evidence of current disability," there can be no award of service connection).  Accordingly, because the evidence of record fails to reveal a diagnosis of PTSD that meets the regulatory requirements during the pendency of the Veteran's claim, there is simply no basis upon which to award service connection for PTSD.  38 C.F.R. §§ 4.135(b); see Cohen and Caluza, both supra.  In finding that service connection for PTSD is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


